Citation Nr: 1215613	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

This claim came before the Board in March 2010, at which time it was remanded for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2011, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA), which was received in December 2011.  In January 2012, the Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  In February 2012, the Veteran responded, indicating that he had no further evidence to submit and requesting the Board proceed with the adjudication of his appeal. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, Type II (hereinafter referred to as 'diabetes'.)

2.  The evidence of record does not support a finding that the Veteran stepped foot within the land borders of the Republic of Vietnam (Vietnam), or served within the inland waterways of Vietnam.

3.  Although the Veteran was in a combat zone, his assertions of herbicide exposure are not consistent with the circumstances, conditions, or hardships of his service.

4.  The evidence of record does not support a finding that the Veteran's diabetes had its onset in, or is otherwise related to, his active duty service.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated by active duty service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); Haas v. Peake, 525 F.3d 1168 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The June 2007 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As discussed in more detail below, the Veteran has already clarified that he served onboard a ship off the coast of Vietnam in support of combat operations, but never actually stepped foot in Vietnam.  VA has nevertheless attempted to verify whether the Veteran had service on land, or within the inner waterways of Vietnam during the Vietnam War, and whether the Veteran was otherwise exposed to Agent Orange in service.  In particular, VA has requested additional information from the National Personnel Records Center (NPRC), the National Archives and Records Administration (NARA) and the Naval Historical Center, to request verification as to whether, during the period of the time the Veteran was assigned to the U.S.S. Oklahoma City, she had service within the in-land waters of Vietnam, or docked at a port in Vietnam.  These findings are incorporated in the Veteran's claims file and will be discussed in more detail below.

Also discussed below, the Veteran's service treatment records demonstrate that he served aboard the U.S.S. Oklahoma City from December 6, 1968 through December 15, 1968.  See Service Personnel Record, Administrative Remarks, December 27, 1968.  VA has also obtained the deck logs from the U.S.S. Oklahoma City for the month of December 1968, during which time the Veteran claims he was exposed to Agent Orange [being anchored within two hundred to three hundred feet from shore].

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA diabetes examination in February 2008, the results of which have been included in the claims file for review.  As this examination failed to provide a medical nexus statement, the Board requested and obtained a VHA medical opinion in December 2011, to determine the nature and etiology of the Veteran's currently diagnosed diabetes.  The VHA report involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the December 2011 VHA opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained the deck logs from the U.S.S. Oklahoma City in December 1968 from NARA.  The AMC later issued a supplemental statement of the case in June 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

Relevant Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

A Veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  These include diabetes mellitus, Type II.  See 38 C.F.R. § 3.309(e) (2011); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) [which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure].

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from the ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  See Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, 525 F.3d at 1196.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

In essence, if the Veteran did not serve in Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with a Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b) (West 2002); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Thus, if the record establishes that a Veteran served in combat, his assertions of herbicide exposure, if consistent with the circumstances, conditions, or hardships of service, may be sufficient to grant the presumption of herbicide exposure.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
Analysis

The Veteran claims entitlement to service connection for diabetes as due to exposure to Agent Orange during his active duty service.  In essence, the Veteran contends that his exposure occurred when his ship was anchored approximately two to three hundred feet from shore, during Special Operations during which the U.S.S. Oklahoma City was providing gun fire support.  The Veteran noted that he spent many nights with other men on the top deck after their work duties were completed, where they were exposed to airborne Agent Orange.  See Notice of Disagreement, March 3, 2009.  He further stipulates that such exposure was the primary cause of his diabetes.  Id.

As discussed above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.  It is undisputed that the Veteran has a current diagnosis of diabetes.  See, e.g., Private Treatment Note, P.C.H., February 8, 2006.  Accordingly, Shedden element (1) is satisfied. 

Concerning Shedden element (2), in-service disease or injury, the Veteran asserts that he was exposed to Agent Orange while serving on a ship just off the shore of the Vietnam coast during the Vietnam War.  As discussed above, diabetes is a disease that is presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  Thus, at its core, the Veteran's service-connection claim turns on whether there is sufficient evidence to demonstrate that he had "service in Vietnam," such that in-service exposure to herbicides may also be presumed.  See 38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).

Upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may be not be presumed.  See 38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  The Veteran has not alleged that he set foot on the shores of Vietnam, rather, he maintains that he was exposed to airborne Agent Orange while aboard the U.S.S. Oklahoma City due to its close proximity to shore.  The Veteran also has not asserted that he served at any time within an inland waterway within Vietnam's borders, and there is no indication in the record demonstrating that he did so.

Further, although the Veteran's DD Form 214 verifies that he received the Vietnam Service Medal - a medal that was awarded to many Veterans who never served within the borders of Vietnam - the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of such a medal.  See Haas, 525 F.3d at 1196.

The Board notes that the Veteran's service personnel records do in fact confirm that the Veteran served on the U.S.S. Oklahoma City in December 1968, conducting gun support operations in the waters off Vietnam's shore.  Crucially however, as noted above, it is well established that service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in Vietnam.  See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97.

The Board recognizes the Veteran's assertion that exposure to Agent Orange should be presumed based on the fact that his ship was very close to the shores of Vietnam and that he could see the brown vegetation that had been sprayed with Agent Orange from the ship.  First, the Board notes that the Veteran is competent to attest to his own in-service experiences, and the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board additionally notes that the U.S.S. Oklahoma City deck logs and the Veteran's service personnel records confirm the Veteran's statements that the U.S.S. Oklahoma City engaged in gun fire exchanges with the enemy.  Therefore, although the Veteran does not suggest that he himself fired any weapons at the enemy, there is at least sufficient evidence the Veteran engaged in combat while serving on the U.S.S. Oklahoma City.  See VAOPGCPREC 12-99 (October 18, 1999); Cf. Pentecost v. Principi, 16 Vet. App. 124 (2002).  That stated, the fact that the Veteran's ship was in close proximity to the Vietnam coast in no way triggers the presumption of herbicide exposure.  Indeed, as discussed above, the Federal Circuit has confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  See Haas, 525 F.3d 1168, 1187-90.  

Since the Board has determined that the Veteran did not serve in Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds insufficient evidence to support a finding of actual exposure to herbicides in service.  Indeed, the Veteran has admitted that he never stepped foot on land in Vietnam, nor does he argue that the ship he served on visited the inland waterways of Vietnam.  The Veteran also does not allege that he has ever come in physical contact with Agent Orange, whether in barrels or from actual use.  

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for diabetes on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing his entitlement to service connection for diabetes with proof of actual direct causation.  See Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Pertinently, the Veteran's service treatment records include no indication of complaints of, treatment for or diagnoses of diabetes in service, or within the one year presumptive period following his separation from service in 1969.  See 38 C.F.R. § 3.309(a) (2011).  A separation examination is not of record as the Veteran was found to be unfit for duty due to his chronic osteomyelitis of the right ring finger.  Crucially, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until 2002, more than 30 years following his separation from service.  See VA Diabetes Mellitus Examination Report, February 19, 2008.  The Board has already noted that the evidence is against a finding that the Veteran was exposed to Agent Orange during his active duty military service.  Accordingly, Shedden element (2), in-service disease or injury is not satisfied, and the Veteran's service-connection claim for diabetes fails on this basis alone. 

For the sake of completion, with respect to Shedden element (3), nexus or relationship, in the absence of any in-service injury or disease [to include herbicide exposure], medical nexus between the Veteran's current diabetes and service would appear to be an impossibility.  The Veteran has not asserted that a continuity of diabetes symptomatology has existed since service, and the record does not so reflect.  However, affording the Veteran the full benefit of the doubt, a VHA opinion was obtained in December 2011 to address this question.  

Upon thorough review of the record, the VHA examiner noted that upon his entry into service, the Veteran was 68 inches in height and 139 pounds.  His weight was 226 pounds on July 31, 2006, and was 242.6 pounds on February 19, 2008.  The last weight corresponds to a body mass index of 36.8 kilograms per m2.  The VHA examiner noted that the Veteran had two major risk factors for diabetes - aging and weight gain.  His 2008 weight of 242 pounds corresponded to Class II obesity.  Despite the Veteran's report that he had no family history of diabetes, the VHA examiner noted that many people who suffer from diabetes do not have a family history of the disease.  The VHA examiner concluded that it was not at least as likely as not that the Veteran's diabetes was related to his time in service.  In support of this conclusion, the VHA examiner noted that the Veteran's service treatment records did not provide evidence for hyperglycemia during his service or during the years thereafter.  It was noted that the current criteria for the diagnosis of diabetes includes fasting glucoses of 126 mg% (or higher) or a glycated hemoglobin of 6.5 percent.  The first indication of diabetes in the record was in 2002.  The VHA examiner referred to (1) Heikes et. Al., Diabetes Risk Calculator: A Simple Tool for Detecting Undiagnosed Diabetes and Pre-Diabetes.  Diabetes Care.  2008: 31(5) 1040-1045 and (2) Diagnosis and Classification of Diabetes Mellitus.  Diabetes Care.  34: S62-S69, 2011, in support of this opinion.  See VHA Medical Opinion, December 8, 2001.


The only evidence in support of the Veteran's claim consists of his own lay statements alleging that his diabetes is related to service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his current symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the Veteran's lay statements in the present case are outweighed by the negative service, post-service treatment records (indicating diabetes that began many years after service), and the negative VHA medical opinion cited above.  Thus, Shedden element (3) is also unsatisfied, and the Veteran's claim fails on this basis as well.  See Shedden, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his currently diagnosed diabetes is related to service.  There is not an approximate balance of evidence.  




ORDER

Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to herbicide exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


